Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the amendments of claims 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Respectfully the rejection is continued.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 6, 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto et al. US 2012/0113693 in view of Per-Anders Gath, RIFA Electrolytics AB Sweden/UPE Inc. USA and Marty Lucas, Trenco Inc. USA.


Regarding claim 1, Sekimoto teach a power converter (10) comprising: 
a rectifier circuit (16) that rectifies an alternating current power of a three-phase AC power source (12), said rectifier circuit being constituted by diodes (The diode group 16 is a diode bridge consisting of four diodes) for which a value of a ratio of a maximum rated current squared time product to a maximum rated output current is αm ([A.Math.s]); (The cited reference disclosed the claimed invention as shown above. However, it is silent as to the specifics of applying mathematical formula for a maximum rated current squared time product to a maximum rated output current.
Nevertheless, applying any mathematical formula, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving at the claimed limitation. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice for one of ordinary skill of the art. In addition, because the cited reference and applicant are directed to a power conversion apparatus and air conditioning apparatus, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted the cited references for applicant to achieve predictable result.)
an inverter (20) that inverts a voltage rectified by the rectifier circuit to an AC voltage of a predetermined frequency and that applies the AC voltage to a motor a maximum power consumption of which is Pmax; 
a reactor (Lin) that is provided between the rectifier (16) circuit and the inverter (20) and connected in series to the rectifier circuit and the inverter and that has an inductance L (See Fig. 1); and 
a capacitor (Cdc) that is provided between the rectifier circuit and the inverter and connected in parallel to the rectifier circuit and the inverter and that has a capacitance C, (Para, 0032)
Sekimoto do not but Per-Anders Gath teach wherein, when a voltage value (500 VAC) of the three-phase AC power source is Vac and a value of a constant a is 4.3, the inductance L of the reactor and the capacitance C of the capacitor satisfy a condition of the following expression (1), to prevent an overcurrent from flowing in the rectifier circuit (See description from page 1050-1051) and
wherein a current-limiting circuit between the three-phase AC power source and the capacitor is unnecessary. (Note: Figure 1 discloses a Conventional rectifier/inverter schematic without any current limiting circuit).  In the alternative, the examiner is providing prior art Baudesson et al. US 2009/0212726 for the applicant’s consideration where the protection device (14) is shown to be outside of the three-phase AC power source and the capacitor.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitations to the device of Sekimoto as per Per-Anders Gath, the motivation is to filter the voltage and the current ripples to avoid any inrush current and improve the input power factor.

Regarding claims 2, 4, 5 6, 9-17. (The cited reference disclosed the claimed invention as shown above in the independent claim. However, it is silent as to the specifics of applying mathematical formula for said expressions.
Nevertheless, applying any mathematical formula, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving at the claimed limitation. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice for one of ordinary skill of the art. In addition, because the cited reference and applicant are directed to a power conversion apparatus and air conditioning apparatus, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted the cited references for applicant to achieve predictable result.)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto et al. US 2012/0113693 in view of Per-Anders Gath, RIFA Electrolytics AB Sweden/UPE Inc. USA Marty Lucas, Trenco Inc. USA and further in view of DOI et al. 2018/0073765 and still further in view of Totsuka US 2002/0021969

Regarding claim 3, Sekimoto teach a power converter comprising: 
a rectifier circuit (16) that rectifies an alternating current power of a three-phase AC power source (12); 
Sekimoto do not teach but DOI teach an inverter (61) that inverts a voltage rectified by the rectifier circuit to an AC voltage of a predetermined frequency on the basis of input of control signals and that applies the AC voltage to a motor of a compressor (31); 
a capacitor (C1) that is provided between the rectifier circuit and the inverter; and a control circuit (63) that stops, if an abnormal signal indicating an abnormality of a discharge pressure of the compressor is received, inputting the control signals to the inverter (Para, 0003), wherein a relay is absent between the rectifier circuit and the capacitor, and 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitations to the device of Sekimoto as per DOI, the motivation is to ensure the proper function of the motor and compressor by avoiding any abnormality due to inrush current that could cause damage to the system.
The above cited references do not disclose but Totsuka teach the control circuit receives the abnormal signal upon a determination that the discharge pressure of the compressor is higher than or equal to a threshold. (Para. 0010) 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitations to the device of Sekimoto as per Totsuka, the motivation is that the controller enables to enhance efficiency of compressor, and prevents abnormal temperature rise without any power loss.



Claims 7, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto et al. US 2012/0113693 in view of DOI et al. 2018/0073765 and further in view of Toshiaki OKA JP-2004088865-A

Regarding claims 7, 18, 19 and 20 Sekimoto teach the power converter according to claim 1 but do not teach wherein a fuse is provided between the three-phase AC power source and the rectifier circuit.
However, Toshiaki teach wherein a fuse is provided between the three-phase AC power source and the rectifier circuit. (Para. 0009, See Fig. 1)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add input fuse to the device of Sekimoto as per Toshiaki, the motivation is to avoid any inrush current that could cause damage to the circuit.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto et al. US 2012/0113693 in view of DOI et al. 2018/0073765

Regarding claim 8, Sekimoto teach the power converter but do not teach an air conditioner on which the power converter according to claim 1.
However, DOI teach the Air conditioner (See Fig. 1, item 10)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Sekimoto as per DOI, the motivation is to inverter driver of an air conditioner that drives an inverter of an actuator provided in an air conditioner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846